Citation Nr: 1803052	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 2008 for an 80 percent rating for cystic acne of the face and neck with residual scars and asymmetric cheeks.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Goss, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2017, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of that hearing is unavailable due to technical difficulties.  The Veteran was informed of this problem, however, he waived his right to a new hearing in June 2017. 

The Veteran has claimed that he was wrongly denied special monthly compensation consideration under 38 U.S.C. § 1114(s)(1) (2012).  The Board notes that at this time the Veteran is currently not rated 100 percent disabled for any one disability and as a matter of law is not eligible for special monthly compensation under that statute.  Special monthly compensation under 38 U.S.C. § 1114 (s) is only payable where the veteran has "a single service-connected disability rated as total" and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  As the Veteran does not have a single service connected disorder rated at 100 percent, special monthly compensation under 38 U.S.C. § 1114 (s) is not available to the Veteran.  If the Veteran's ratings change following the ordered consideration, special monthly compensation under that statute will be considered when legally relevant. 

The issues whether there was clear and unmistakable error in January 2003 and January 2009 rating decisions due to failure to consider a rating based on scaring, and entitlement to service connection for an acquired psychiatric disorder secondary to service connected disabilities were raised during the March 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an earlier effective date for the grant of an 80 percent evaluation for cystic acne to face and neck with residual scars and asymmetric cheeks.  

As noted in the Introduction above, the Veteran raised the issue of whether there was clear and unmistakable error in the January 2003 and January 2009 rating decisions which denied entitlement to an increased rating for cystic acne because they did not consider scars.  These issues have not yet been adjudicated by the RO, and have been referred herein.  Because adjudication of these claims may impact the finality of the May 2012 rating decision, the Veteran's claim of entitlement to an earlier effective date for the grant of increased evaluation of 80 percent for cystic acne to face and neck with residual scars and asymmetric cheeks is inextricably intertwined, and it cannot be adjudicated until the claims pertaining to assertions of clear and unmistakable error are resolved.

The issue of entitlement to a total disability evaluation based on individual unemployability was raised in the March 2017 hearing and is also inextricably intertwined with the referred claims.  The claim for individual unemployability benefits will be held in abeyance pending the completion of the remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding how to substantiate a claim based on an allegation of clear and unmistakable error, as well as a claim of entitlement to service connection for an acquired psychiatric disorder secondary to multiple disorders.  After affording the Veteran a reasonable period to respond or submit any additional evidence, adjudicate the claim for service connection, as well as the questions whether there was clear and unmistakable error in either or both the January 2003 and January 2009 rating decisions which assigned ratings lower than 80 percent for cystic acne, and which allegedly failed to consider "severe" scaring under an applicable Diagnostic Code, to include Diagnostic Codes 7800 and 7828.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any claim which has not been appealed in a timely manner.

2.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




